Citation Nr: 1018871	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  09-03 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a bilateral foot 
disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to 
October 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

The Veteran was afforded a Videoconference Board hearing in 
April 2010.  A transcript of the testimony offered at this 
hearing has been associated with the record.  At this hearing 
the Veteran submitted evidence that has not yet been 
considered by the RO.  In this regard, the Board may consider 
this evidence in the first instance because the Veteran has 
waived RO consideration thereof.  See 38 C.F.R. § 20.1304(c) 
(2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At his Board hearing the Veteran testified that he had sought 
treatment for foot problems at the John Cochran Division of 
the St. Louis VA Medical Center (VAMC) sometime in the 1990s.  
A review of the record discloses records from this facility 
dated from August to December 2007, but no records dated 
earlier than that.  Thus, it appears that there may be 
outstanding records relevant to the present claim.  Records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  VA has a duty to seek 
these records.  38 C.F.R. § 3.159(c) (2009).

Also, at his Board hearing the Veteran testified that he 
sought treatment for foot problems at Grace Hill, a private 
medical facility, in the 1990s on more than one occasion.  A 
review of the record shows that the Veteran requested VA's 
assistance in obtaining records from this facility for 
1998/1999 and that the RO requested these records in January 
2008.  Also, the record discloses that the Veteran, via his 
representative, submitted 2 pages of treatment records from 
this provider dated on August 3, 1998.  There is no 
indication, however, that Grace Hill responded to the RO's 
request or that the RO followed up on its initial request.  

VA will make reasonable efforts to obtain relevant records 
not in the custody of a Federal department or agency, to 
include records from State or local governments, private 
medical care providers, current or former employers and other 
non-Federal governmental sources.  Such reasonable efforts 
will generally consist of an initial request for the records 
and, if the records are not received, at least one follow-up 
request.  A follow-up request is not required if a response 
to the initial request indicates that the records sought do 
not exist or that a follow-up request for the records would 
be futile.  If VA receives information showing that 
subsequent requests to this or another custodian could result 
in obtaining the records sought, then reasonable efforts will 
include an initial request and, if the records are not 
received, at least one follow-up request to the new source or 
an additional request to the original source.  38 C.F.R. § 
3.159(c)(1).  A follow-up request to Grace Hill is necessary 
because there is no indication that the records do not exist 
or that such a request would be futile.  Because the 
Veteran's VA Form 21-4142 (Authorization and Consent to 
Release Information to VA) has expired due to the passage of 
time the Veteran should be provided a new VA Form 21-4142 and 
informed of the necessity of executing this release and the 
consequences of failing to cooperate with VA's reasonable 
efforts to obtain these records.  See 38 C.F.R. §§ 
3.159(c)(1)(i), (ii) (2009).



Accordingly, the case is REMANDED for the following action:

1.  Obtain any of the Veteran's VA medical 
records not currently associated with the 
claims file and associate them therewith, 
particularly any records dated prior to 
August 2007 and after December 2007.  If 
any records are unavailable a notation to 
that effect should be made in the claims 
file.

2.  Forward the Veteran a VA Form 21-4142 
for his execution and inform him of the 
necessity of executing this release and 
the consequences of failing to cooperate 
with VA's reasonable efforts to obtain 
medical records from Grace Hill.  If the 
Veteran returns the release, attempt to 
obtain these records. 

3.  After the development requested above 
has been completed to the extent possible, 
in addition to any indicated necessary 
additional development, review the record 
and readjudicate the claim on appeal.  If 
this claim remains denied, the Veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto 
before this case is returned to the Board.









	(CONTINUED ON NEXT PAGE)


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


